Citation Nr: 1205013	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-49 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1955 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas in October 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.  

2.  The Veteran's tinnitus did not manifest during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in September 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in February 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  A copy of a private audiometric examination has also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2011).

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.  

The Veteran's service treatment records do not reflect that he was treated for hearing loss or any associated symptomatology during military service.  Audiometric testing was not performed as part of the Veteran's enlistment or separation examination, but whisper voice testing was performed and deemed to be normal.  The probative value of such testing is questionable, however, as it fails to provide frequency and intensity specific information.  Nonetheless, the service treatment records contain no evidence of hearing loss or complaints related to hearing loss during military service.  

The first post-service evidence of hearing loss is a private audiometric evaluation dated February 2008.  This is more than 50 years after the Veteran's separation from active duty.  According to this evaluation, the Veteran was suffering from bilateral high frequency sensorineural hearing loss.  The Veteran reported that he was exposed to machine gun fire, artillery and other weapons during his military service.  

The Veteran subsequently filed a claim of entitlement to service connection for his hearing loss in July 2008.  This claim was denied by the RO in a March 2009 rating decision.  VA received a timely notice of disagreement from the Veteran in April 2009.  However, the previous denial was confirmed in a November 2009 statement of the case.  The Veteran appealed this decision to the Board in December 2009.  

Subsequent to filing his claim, the Veteran was afforded a VA audiometric examination in February 2009.  The Veteran reported that he would test weaponry during military service, and that this was done without ear protection.  He also indicated that after service, he worked in construction, coal mining, drilling, and as a heavy equipment driver.  Audiological testing revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
60
65
LEFT
25
20
40
60
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  Therefore, the Veteran clearly suffers from hearing loss, for VA rating purposes.  See 38 CFR § 3.385.  

The examiner diagnosed the Veteran with moderate sensorineural hearing loss from 1500 Hz to 4000 Hz.  The examiner opined that the Veteran's hearing loss was not caused by, or a result of, his military service.  The examiner explained that it is commonly accepted that when a person is removed from a noisy environment, the hearing should not change.  An exception to this was noted to be the aging process and further illness.  It was also noted that it was commonly accepted in the field of audiology that hearing loss would take place at the time of exposure, or soon thereafter.  The examiner explained that the Veteran was discharged more than 53 years earlier and that he had significant occupational and recreational noise exposure since that time.  The Veteran was afforded a hearing test in 2008, and the examiner explained that this test revealed the Veteran's hearing to be worse than it was upon the present examination.  As such, the examiner opined that the Veteran's hearing loss was appropriate for his age and the amount of non-military noise exposure he had experienced.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for bilateral hearing loss.  The Veteran's service treatment records do not reflect that he suffered from this condition during military service, and the first post-service evidence of hearing loss is a February 2008 audiometric evaluation performed more than half a century after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In the present case, the lack of any evidence of treatment or complaints of hearing loss for more than 50 years tends to suggest that the Veteran has not suffered from chronic symptomatology since his separation from active duty.  Finally, the February 2009 VA audiologist opined that the Veteran's hearing loss did not manifest as a result of military service, and that it was in fact appropriate for the Veteran's age.  The Veteran's extensive history of noise exposure, both during and after military service, as well as the improvement in the Veteran's hearing since a prior audiometric evaluation, was considered relevant by the examiner.  As such, the preponderance of the evidence demonstrates that the Veteran's hearing loss did not manifest during, or as a result of, active military service.  

In reaching the above decision, the Board has considered the statements offered by the Veteran in support of his claim.  Specifically, the Veteran asserted during his October 2011 hearing that he first noted hearing loss during military service and that he did not seek medical treatment in service because everyone else had the same thing.  He also testified that he did not bother getting tested for hearing loss after military service until his wife finally pushed him to.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

While the Veteran is certainly competent to offer the above testimony, it fails to demonstrate entitlement to service connection.  The VA audiologist reviewed the Veteran's claims file, including the Veteran's assertions of in-service hearing loss.  The examiner also noted the Veteran's report of in-service noise exposure without hearing protection.  However, despite these assertions, the VA examiner still opined that the Veteran's hearing loss did not manifest as a result of active duty.  The examiner explained that the improvement in the Veteran's hearing in February 2009, when compared to a private evaluation from February 2008, reflected that the Veteran's hearing loss was appropriate for his age.  This is the only competent medical opinion of record regarding the etiology of the Veteran's current hearing loss disability.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  While the Veteran can certainly testify to his in-service experiences, the VA examiner opined that the Veteran's present hearing disability, labeled as age-appropriate presbycusis, was not related to military noise exposure.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.

Tinnitus

The Veteran also contends that he is entitled to service connection for tinnitus.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  

The Veteran's service treatment records do not reflect that the Veteran was treated for tinnitus or any associated symptomatology.  There is also no notation of tinnitus in the Veteran's July 1957 separation examination.  Therefore, the medical evidence of record does not reflect that the Veteran suffered from tinnitus while on active duty.  

Post-service treatment records also fail to suggest an etiological relationship between the Veteran's current complaints of tinnitus and his military service.  The first post-service evidence of tinnitus is a February 2008 private audiometric evaluation.  According to the evaluation report, the Veteran "sometimes" heard a buzzing in both of his ears.  The Veteran did indicate that this started during his military service.  

The Veteran subsequently filed a claim seeking service connection for tinnitus in July 2008.  He was then afforded a VA audiometric examination in February 2009.  The Veteran reported that he sometimes heard a ringing sound in his ears.  It was noted that the Veteran was not currently experiencing tinnitus upon examination.  The Veteran also stated that while he could not remember for sure when he began hearing a ringing noise, "maybe it started in the service."  The Veteran explained that he would hear ringing for five to six minutes whenever he lifted something heavy.  When asked how frequently he experienced tinnitus within a year, the Veteran indicated that it depended on how much heavy lifting he did.  The examiner opined that the Veteran's tinnitus was not associated with his hearing loss and noise exposure, but rather another physical cause such as a cardiac or neurological reason.  The examiner based this opinion on the Veteran's report that his tinnitus was only present when he exerted himself by lifting heavy objects.  

The preponderance of the above evidence demonstrates that service connection for tinnitus is not warranted.  The Veteran's service treatment records do not reflect a diagnosis of this condition, and the Veteran himself has admitted that he is not sure whether his tinnitus started during service or not.  Furthermore, based on the Veteran's report that his tinnitus only existed after lifting heavy objects, the February 2009 VA examiner concluded that this condition was associated with a cardiac or neurologic disorder, rather than hearing loss or a past history of noise exposure.  As such, the preponderance of the evidence of record demonstrates that the Veteran's tinnitus did not manifest during, or as a result of, active military service.  

The Board recognizes that the Veteran believes his tinnitus manifested as a result of his military service.  During his February 2008 audiometric examination, the Veteran reported that his tinnitus did start during service.  The Veteran also indicated during his October 2011 hearing that his ringing began during service.  However, the Board does not find this testimony to be persuasive.  The Veteran acknowledged during his February 2009 hearing examination that he was not actually sure whether he had this condition during active duty or not.  Therefore, the credibility of the assertion that tinnitus manifested during service is highly questionable.  Furthermore, the Veteran has repeatedly asserted that his tinnitus only occurs "sometimes."  He made this statement upon examination in February 2008 and February 2009, and he also explained to the VA examiner that this condition was only present when performing heavy lifting.  In light of these statements, the examiner concluded that the Veteran's tinnitus was not related to noise exposure.  Therefore, when weighed against all of the evidence of record, the Veteran's statements regarding the onset of his tinnitus do not demonstrate that service connection is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for tinnitus must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


